Cole, J.
It is insisted, in this case, that the facts stated in the complaint show that the tax upon the personal property was void, because the assessors, disregarding the valuation of such property made by one of the executors, placed a higher value upon it for purposes of taxation. The property consisted almost entirely of “ bonds, mortgages, notes, tax certificates and other evidences of debts secured on real estate.” In the statement furnished by the executor, the aggregate amount of this personal property was placed at $35,000, and the assessors increased it to $60,000. It is claimed that the assessors had no authority in law for thus increasing the aggregate valuation made by the executor, and that the attempt to do so invalidated the tax. We cannot assent to the correctness of this position; By sec. 1, ch. 78, Laws of 1873, the board of assessors is required to place opposite the name of each person liable to assessment on personal property, the aggregate valuation of all personal property owned by such person, or which he has in charge as agent or trustee, and which is liable to taxation; such aggregate valuation to be fixed according to the best judgment and belief of the board. “To determine the amount of personal property, except moneys, notes, bonds, mortgages or other securities, owned by any person liable to taxation, said board of assessors, or any of them, may examine such person under oath as to all items of personal property, as aforesaid, owned or possessed by him or her, and the true value thereof. And should any person refuse to testify under oath before said board of assessors or any one of them, as to the items of value of his or her property, or should the assessors or any one of them, or the board of review, desire further evidence, they may call upon other persons as witnesses to give evidence under oath as to the items and value of the personal property of such persons. In determining the amount of moneys, notes, bonds, mortgages or other securities owned or held by any person, and the amount of indebtedness which any person may be entitled to deduct from *369credits, such person shall be required to make a statement thereof under oath, giving the average amount of such moneys, notes, bonds, mortgages or other securities owned or held by him or her, 'and the average amount of indebtedness which he or she may be entitled to deduct from such credits; . . . . and the average amount of such moneys, notes, bonds, mortgages or other securities for such year, determined as aforesaid, shall be assessed for taxation.” By the next section, the assessors are authorized, after arriving at the total valuation of all articles of personal property which they shall be able to discover as belonging to any person, “ if they have reason to believe that such other person has other personal property, consisting of interest accrued on bonds or other securities which are exempt by law from taxation, or any other thing of value liable to taxation, they shall add to such aggregate valuation of personal property, an amount which in their judgment will render such aggregate valuation a just and equitable valuation of all the personal property liable to taxation belonging to such persons.” These are the provisions specially applicable to the question to be decided. Now it is claimed that the facts stated show that the assessors did not add to tlie aggregate valuation on account of other property, or property not discovered and valued in the mode prescribed in the first section above quoted, but arbitrarily added to the valuation of the average amount of moneys, etc., as determined by the executor in the statement made by him. This, it is said, was in violation of law, and rendered the tax collected void.
In this case the statement made by the executor was not sworn to/ it did not, therefore, bind the judgment of the assessors, who were at liberty, in the absence of such sworn statement, to resort to any means of information within their reach to determine the amount of moneys, notes, etc., belonging to the estate, which should be assessed for taxation. Where the statement of the tax-payer is made under oath as to the amount of moneys, notes, etc., and the amount of indebtedness *370which he is entitled to deduct therefrom according to the basis prescribed, it controls as to the amount to he assessed. This is the underlying principle of the cases of Matheson v. The Town of Mazomanie, 20 Wis., 191; White v. Appleton, 22 id., 639; Ketchum v. The Town of Mukwa, 24 id., 303; Town of Wauwatosa v. Gunyon, 25 id., 271; and Phillips v. The City of Stevens Point, id., 594; which were decided under provisions quite analogous to sec. 1, ch. 78. It is true, it is alleged that the statement delivered to the assessors was accepted as satisfactory, without the assessors requiring that it should he sworn to. Rut we cannot see that this really aids the complaint; for it is only where such statement is sworn to, that there is any ground for saying that it is made final as to the amount of moneys, notes, etc., which shall be assessed for taxation. Resides, it does not appear that the average amount, as increased by the assessors, was above the true value of the property. The fact, therefore, that the assessors disregarded the statement and valuation made by the executor, amounts to nothing, if that statement is not made by the statute final upon the question of valuation, and the property was not valued too high. Resides, if the assessors increased the valuation too high, the plaintiffs had an ample remedy under sec. 25, ch. 130, Laws of 1868,1 to have the same reduced by the board of review. So, in any aspect of the case, we must affirm the order sustaining the demurrer.
By the Cowrt.— Order affirmed.
Ryan, O. J. took no part.